Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1 – 6, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art as disclosed in the as-filed disclosure) in view of Aad (US Pub. No. 20130174211 A1).

Per claim 6, AAPA suggests a computing device comprising (reads on a user device/tablet that includes numerous sensors, see AAPA para 0001): a first sensor (reads on an exemplary camera, ambient light sensor or temperature or fan speed sensor, see AAPA para 0001 and 0010 –0011); a second sensor (reads on an exemplary proximity sensor or ambient light sensor, see AAPA para 0001 and 0010), and an access control module to control access of the first sensor (reads on the exemplary application that controls a display of a computing device based on the output of an ambient light sensor; or the application providing a location-based service based on the output of the GPS ; or determining the recent proximity of the user based on the temperature or fan speed, see AAPA para 0010 – 0011), wherein the access control module is to: assess an input of the second sensor (reads on use the ambient light sensor, see AAPA para 0010 – 0011), wherein the second sensor (reads on an exemplary proximity sensor or ambient light sensor, see AAPA para 0001 and 0010) is to sense a physical condition (reads on an ambient light condition, see AAPA para 0010); and allow access to the first sensor (reads on the sensor that determines the transmission power of a user device is enabled  responsive to receiving inputs from the proximity sensors, see AAPA para 0001) based 
AAPA is silent on explicitly stating determine applications currently executing in the computing device;  and allow access to the first sensor based on the determination.

[0001] User devices, such as laptops and tablets, comprise numerous sensors. For example, a user device may include proximity sensors to detect proximity of a user to the user device. The sensors enable various function of the user devices. For instance, inputs from the proximity sensors may be used to control the transmission power of a user device to comply with prescribed specific absorption rate (SAR) values. In another example, a user device may include biometric sensors to capture biometric data of a user for purposes, such as authentication of a user.

[0002] Similarly, other examples of sensors may include devices to capture images, videos, and audio inputs from a user. For example, a built-in camera of a computing device, such as webcam of a laptop, enables users to capture pictures or videos. In another example, a built- in microphone of the computing device allows users fo record audio inputs.

[O010] Computing devices, such as desktops, laptops, and tablets, generally include various sensors that generate data based on interactions that users have with the computing devices or based on ambient conditions of the computing devices. Applications running on the computing devices may access the sensors to enable various functionalities of the computing devices. For instance, an application that controls a display of a computing device may access an ambient light sensor of the computing device to control the display in accordance with the ambient light; a voice over internet protocol (VOIP) application running on a computing device may access the microphone of the computing device to allow a user to make a VOIP call: and an application providing a location-based service may access a GPS device of the computing device.

[0011] Generally, a computing device also connects to the internet, making it vulnerable to malware applications that may be installed on the computing device by malicious users who may then access the data of the sensors through the malware applications. For example, by accessing data of an ambient light sensor of the computing device, a malicious user may determine as to when a user is awake or asleep. Similarly, data related to temperature or fan speed of the computing device can be spied upon to determine if a user has been using the computing device. in another example, a malware application may access the data of the GPS device to reveal the location of a user to a malicious user. Likewise, data of a camera anc microphone may be accessed and transmitted to an external device. Such unauthorized accesses, without a user's knowledge, puts his privacy at stake.



Aad suggests 
a computing device comprising (see Aad Figure 1): a first sensor (reads on one of the exemplary all information sources on the device, see Aad para 0111); a second sensor (reads on a different one of the exemplary all information sources on the device, see Aad para 0111); and an access control module to control access to (reads on the usage control module that is responsible for monitoring sensor usage in compliance with sensor-level policies by intercepting access and enforcing privacy settings, see Aad para 0065 and Figure 2 block 50) the first sensor (reads on one of the exemplary all information sources on the device, see Aad para 0111), wherein the access control module is to (reads on the usage control module that is responsible for monitoring sensor usage in compliance with sensor-level policies by intercepting access and enforcing privacy settings, see Aad para 0065 and Figure 2 block 50): determine applications currently executing in the computing device (The Examiner construes this to be a necessary limitation of the disclosure of Aad because Aad teaches monitoring application program accesses to the sensors of the device and one of ordinary skill in the art would consider it necessary to at least determine the applications currently executing that are accessing the sensors in order to detect violations of the sensor policy, see Aad para 0007 and 0035 – 0036); assess an input of the second sensor (reads on assessing the output of the necessary sensor that determines the user’s specific x-y location, see Aad para 0035), wherein the second sensor is to sense a physical condition (reads on the necessary sensor that senses the user is at a specific x-y location, see Aad para 0035); and allow access to (reads on allows access to the exemplary GPS,WiFi,SMS, Bluetooth sensors when the user is outside of 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the sensor teachings of the prior art of record by integrating the sensor teachings of Aad to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the sensor output determining access to other sensor teachings of the prior art of record, the ability to also know what applications are currently executing in the device as suggested by the improvement of Aad, in order to realize the expected result of more efficiently utilizing the devices resources by knowing which sensors are currently available to which applications. The motivation to combine the references is applied to all dependent claims under this heading.

Per claim 12, the prior art of record further suggests wherein the first sensor is an ambient light detector (reads on the ambient light sensor, see Aad para 0068), and wherein the determined applications comprise an application that controls a display device coupled to the computing device (reads on the obvious application that controls the touch-sensitive screen, see Aad para 0039, 0044, 0049 and 0099).
Per claim 13, the prior art of record further suggests wherein the sensor is a location sensor (reads on a position or location determining sensor, see Aad para 0002, 0027 – 0028, 0061 and AAPA para 0010), and wherein the determined applications comprise an application providing a location-based service (The Examiner construes this to be a necessary limitation of the disclosure of Aad because Aad teaches monitoring application program accesses to the sensors of the device and one of ordinary skill in the art would consider it necessary to at least determine the applications currently executing that are accessing the sensors in order to detect violations of the sensor policy, see Aad para 0007, 0035 – 0036 and 0061 and AAPA para 0010).
Claim 1 is analyzed with respect to claim 6.
Claim 2 is analyzed with respect to claim 6.
Claim 3 is analyzed with respect to claim 6.
Claim 4 is analyzed with respect to claim 6.
Claim 5 is analyzed with respect to claim 6. The prior art of record further suggests an operational state sensor (The Examiner construes this to be a necessary limitation of the disclosure of Aad because Aad teaches monitoring application program accesses to the sensors of the device and one of ordinary skill in the art would consider it necessary to at least determine the applications currently executing that are accessing the 
Claim 14 the non-transitory computer readable medium (see Aad para 0008) is analyzed with respect to claim 6.
Claim 15 is analyzed with respect to claim 6.



Claims 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Aad in view of Jones (US Pub. No. 2014/0256303 A1).

Per claim 7, the prior art of record further teaches receive an input of a third sensor of the computing device (reads on the inputs from another of the exemplary all information sources on the device, see Aad para 0111 and AAPA para 0001). The prior art of record is silent on explicitly stating determine a weightage assigned to the input of each of the second sensor and third sensor. 
Jones suggests 
determine a weightage assigned to the input of each of the second sensor and third sensor (reads on input from the sensors may be weighted based on the current environment, see Jones para 0096). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the sensor use teachings of the prior art of record by integrating the sensor use teachings of Jones to realize the instant limitations. One or 

Claim 8 is analyzed with respect to claim 7. The prior art of record further suggests wherein the input is indicative of proximity of a user to the computing device or ambient conditions of the computing device (reads on the ambient light/noise measurements determine a possible location of the device, see Jones para 0045 and AAPA para 0001 and 0011). 
Claim 10 is analyzed with respect to claim 7. The prior art of record further suggests wherein the first sensor is an image capturing device (reads on Jones Figure 1a block 130), and wherein the input is indicative of an ambient light associated with the computing device to be above a threshold (The Examiner construes this to be a necessary limitation of the prior art’s disclosure of the ambient light/noise measurements determine a possible location of the device, see Jones para 0045 and AAPA para 0011).



Claims 2, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Aad in view of Jones in view of Slaby (US Pub. No. 2014/0118520 A1).

Per claim 9, the prior art of record suggests the computing device of claim 8. The prior art of record is silent on explicitly stating determine an interaction of the user with the computing device; compute a time elapsed since the interaction; and identify the user to be in the proximity to the computing device if the time elapsed is within a threshold. 
Slaby suggests 
determine an interaction of the user with the computing device (reads on monitoring at least one sensor of the device, see Slaby para 0018, Figure 2, 3 and 6); compute a time elapsed since the interaction (reads on starting a timer when the user initially moves the device, see Slaby para 0018, Figure 2 and 3); and identify the user to be in the proximity to the computing device if the time elapsed is within a threshold (reads on identifying the user to be in proximity to the device when the time is within the predetermined time period, see Slaby Figure 3 blocks 302, 304, 308, 314 and para 0031).

[0018] An electronic device and a method for unlocking the electronic device is disclosed herewith. The method includes assessing, via a first processor, an initial stationary state of the electronic device and monitoring at least one sensor of the electronic to determine user interaction with the device. To provide greater assurance of a user's interaction with the electronic device, movement corresponding to the electronic device is initially detected and thereafter a secondary stationary state, also corresponding to detected movement of the electronic device, but within a predetermined time period of the initial detected movement or motion of the electronic device. The one or more internal sensors of the based on the electronic device's proximity to a user and expiration of the predetermined time period corresponding to the electronic device obtaining the secondary stationary state as detected by one or more sensors within the electronic device.

[0036] Step 304 detects the presence of a user via one or more sensors 130, such as a capacitive sensor or other similar touch sensor for sensing fingers that may be gripping or holding the electronic device, or a proximity sensor for illuminating a user's face as it is within a predetermined distance or range to the electronic device 102, for example. If a user is affirmatively detected, the process or method proceeds with step 306 for determining whether motion of the device or corresponding to the electronic device 102 has been detected; otherwise, the process returns to step 302 for monitoring the presence of a user. If motion has been affirmatively detected in step 306, via a sensor, such as an accelerometer, magnetometer, barometer, or gyroscope, then step 308 starts a timer for counting how long the sensor receives motion information about the device, and monitors a likely detected gesture; otherwise, the process returns to step 302 for monitoring the presence of a user. Herein, a gesture differs from motion corresponding to movement of the electronic device in that a gesture is contemplated herein as the electronic device undergoing a motion having a defined path and/or pattern. Gestures may be detected across multiple users, or a device may be used for detecting its owner's gesture relative to the electronic device 102.

[0037] The timer 126 continues to run until step 310 detects a stationary state of the electronic device; that is the device has stopped moving as sensed by sensors 130 and determined by processor 114, for example. If step 310 affirmatively detects that the electronic device is stationary, then the process continues with step 314 wherein the processor 114 determines whether the cessation of motion for the electronic device has occurred within an acceptable predetermined period of time; otherwise, the process continues with step 312 in which a wait procedure is enacted until a detected stationary state by step 310 occurs.

[0038] For example, an input, at the electronic device has to be received within a predetermined time. The predetermined time may be set by the user of the electronic device 102. The electronic device 102 includes the timer 126 and the clock 122 as shown in FIG. 1. The timer 126 of FIG. 1 monitors the set predetermined time and provides a signal on the expiration of the set predetermined time. If motion of or corresponding to the electronic device has not ceased within the set predetermined time, then the process returns to step 302 for monitoring the presence of a user. If motion of or corresponding to the electronic device has ceased within the set predetermined time, then the process the imager may be started in step 318; otherwise, the process returns to step 302 for monitoring the presence of a user.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the sensor teachings of the prior art of record by integrating the sensor and timing teachings of Slaby to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the sensor system of the prior art of record the ability to determine proximity based on interaction time as taught by Slaby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable. The motivation to combine the references is applied to all dependent claims under this heading.

Claim 11 is analyzed with respect to claim 9. The prior art of record further suggests wherein the first sensor is (reads on one of the exemplary all information sources on the device, see Aad para 0111) a parameter detector to detect an operating parameter of a component of the computing device (reads on detect a battery/charge level of the device, see Aad para 0111, 0042 and 0056), and wherein the determined applications comprise an application that controls an operation the computing device 

Claim 2 is analyzed with respect to claim 9. The prior art of record further suggests determine an application initiated by a user in the computing device (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of responsive to the user being recognized as authorized allows/enables the access to files, data, features and functions of the electronic device, see Slaby para 0033).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN F SHAW/Primary Examiner, Art Unit 2496